Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-14 are directed to an information processing device that generates a workflow by combining a plurality of work processes for producing a product, and method for controlling the information processing device. Claims 1, and 8 identify the uniquely distinct features of “issuing an instruction to add the work process to the plurality of work processes based on user input on a work-process setting screen; and generating a workflow by inserting the work process, which was added by the issued instruction, into the workflow in the order identified by the rule information, without identifying the order of the work process by the user based on the rule information”. The closest prior art Smyth et al. (US 2014/0240754) teaches the system includes a memory that stores requirements for sequencing each of multiple activities available at a print shop into workflows. The system also includes a Graphical User Interface (GUI) able to graphically present a workflow. The workflow includes an ordered subset of the activities to perform for processing a print job. The GUI is further able to graphically present the available activities, and to enable a user to drag the available activities onto the workflow to alter the workflow. The system also includes a processing system able to detect an activity being dragged by a user, to determine locations in the workflow where requirements for the activity are met, and to operate the GUI to highlight the determined locations (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 15-16 are directed to an information processing device. Claim 15 identifies the uniquely distinct features of “issuing an instruction for adding a work process to the plurality of work processes based on a user input on a work-process setting screen; and generating a workflow by inserting the work process, which was added by the issued instructions, into the workflow in the order identified by the rule information, without identifying the order of the work process by the user based on the rule information”. The closest prior art Smyth et al. (US 2014/0240754) teaches the system includes a memory that stores requirements for sequencing each of multiple activities available at a print shop into workflows. The system also includes a Graphical User Interface (GUI) able to graphically present a workflow. The workflow includes an ordered subset of the activities to perform for processing a print job. The GUI is further able to graphically present the available activities, and to enable a user to drag the available activities onto the workflow to alter the workflow. The system also includes a processing system able to detect an activity being dragged by a user, to determine locations in the workflow where requirements for the activity are met, and to operate the GUI to highlight the determined locations (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675